SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 SCHEDULE 13E-3/A (Amendment No. 1) (Rule 13e-100) Rule 13e-3 Transaction Statement Under Section13(e) of the Securities Exchange Act of 1934 KENT FINANCIAL SERVICES, INC. (Name of Issuer) KENT FINANCIAL SERVICES, INC. HBJ REVOCABLE TRUST BRYAN P. HEALEY JENNIFER S. HEALEY (Names of Persons Filing Statement) COMMON STOCK (Title of Class of Securities) (CUSIP Number of Class of Securities) Robert Brantl, Esq. 52 Mulligan Lane Irvington, NY 10533 914-693-3026 (Name, Address and Telephone Number of Persons Authorized to Receive Notice and Communications on Behalf of Persons Filing Statement) This statement is filed in connection with (check the appropriate box): þ The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation14C or Rule13e-3(c) under the Securities Exchange Act of 1934. o The filing of a registration statement under the Securities Act of 1933. o A tender offer. o None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a)are preliminary copies: þ Check the following box if the filing is a final amendment reporting the results of the transaction: o Calculation of Filing Fee Transaction Value* Amount of Filing Fee $ 1,608,849 * For purposes of calculating the filing fee only, this amount assumes the aggregate cash payment of $1,608,849 by the Issuer in lieu of fractional shares immediately following a 2-for-1,771,175 reverse split. The aggregate cash payment is equal to the product of a price of $1.75 per pre-split share and 919,342 pre-split shares, the estimated aggregate number of shares held by the holders of fewer than 1,771,175 pre-split shares. x Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) of the Securities Exchange Act of 1934 and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$219.45 Form or Registration No.:Schedule 13E-3; File No. 005-35220 Filing Party:Kent Financial Services, Inc. and HBJ Revocable Trust Date Filed:December 26, 2012 TABLE OF CONTENTS Page Item 1. Summary Term Sheet 2 Item 2. Subject Company Information 2 Item 3. Identity and Background of Filing Person 2 Item 4. Terms of the Transaction 2 Item 5. Past Contacts, Transactions, Negotiations and Agreements 3 Item 6. Purposes of the Transaction and Plans or Proposals 3 Item 7. Purposes, Alternatives, Reasons and Effects 3 Item 8. Fairness of the Transaction 3 Item 9. Reports, Opinions, Appraisals and Negotiations 4 Item 10. Source and Amounts of Funds or Other Consideration 4 Item 11. Interest in Securities of the Subject Company 4 Item 12. The Solicitation or Recommendation 5 Item 13. Financial Statements 5 Item 14. Persons/Assets, Retained, Employed, Compensated or Used 5 Item 15. Additional Information 5 Item 16. Exhibits 5 Signatures 6 INTRODUCTION This to Rule13e-3 Transaction Statement on Schedule13E-3 (the “Schedule13E-3”) is being filed by Kent Financial Services, Inc., a Nevada corporation (“Kent”, the “Company”, “we”, or “our”), HBJ Revocable Trust, Bryan P. Healey and Jennifer S. Healey in connection with a “going private” transaction.The fairness of the cash consideration offered in this transaction has been approved by a Special Committee (the “Special Committee”) established by our Board of Directors.The Special Committee consists of Casey K. Tjang and Diarmuid Boran.This transaction has been approved by our Board of Directors.The Board has approved a 2-for-1,771,175 reverse stock split (the “Reverse Split”) such that shareholders owning less than one whole share of our common stock following the Reverse Split will have their fractional shares cancelled and converted into the right to receive the cash consideration described below. The entire going-private transaction, including the Reverse Split and the purchase of fractional shares after the Reverse Split, is referred to below as the “Transaction.” As a result of the Transaction, those shareholders who own of record or beneficially fewer than 1,771,175 shares of our common stock will have their fractional shares cashed out at a price of $1.75 for each share held by them prior to the effective date of the Reverse Split. The only shareholder who owns 1,771,175 or more shares of our common stock prior to the effective date of the Reverse Split is HBJ Revocable Trust, which will not receive cash as a result of the Reverse Split. As a result of the Reverse Split, HBJ Revocable Trust will become our sole shareholder. The trustees of HBJ Revocable Trust are Bryan P. Healey, who is the Chairman and Chief Executive Officer of Kent, and Jennifer S. Healey, his spouse. The purpose of the Transaction is to reduce the number of record holders of our common stock to one so that we will be eligible to terminate the registration of our common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In such case, we will no longer be required to file periodic reports with the Securities and Exchange Commission (the “SEC”), or be subject to the reporting or other obligations under the Exchange Act. The deregistration of our common stock will also have the effect of terminating the quotation of our common stock on the OTCQB. We have made certain calculations regarding the Reverse Split relating to its effect upon our shareholder base. Based upon a review of a list of our shareholders of record furnished to us by American Stock Transfer & Trust Company, our transfer agent, we believe that the Reverse Split will result in the cancelation of 34.17% of the outstanding shares of our common stock. The Transaction has been approved by the written consent of HBJ Revocable Trust, which holds shares representing 65.83% of the votes entitled to be cast at a meeting of the Company’s shareholders. No further shareholder approval is required under the Nevada Revised Statutes and, accordingly, no proxies are being solicited in connection with the Transaction. This Schedule13E-3 is being filed with the SEC at the same time as the filing of the Company’s disclosure document, the Information Statement on Schedule14C (the “Information Statement”). The Transaction will be conducted upon the terms and subject to the conditions set forth in the Information Statement. The information contained in the Information Statement, including all exhibits thereto, is hereby expressly incorporated herein by reference. Capitalized terms used but not defined herein shall have the meanings given to them in the Information Statement. 1 Item 1.Summary Term Sheet. The information set forth in the Information Statement under the caption “Summary Term Sheet” is incorporated herein by reference. Item 2.Subject Company Information. (a) Name and Address. The information set forth in the Information Statement under the caption “Background – The Filing Persons” is incorporated herein by reference. (b) Securities. Theinformation set forth in the Information Statement under the caption “Background – The Company’s Securities” is incorporated herein by reference. (c) Trading Market and Price. The information set forth in the Information Statement under the caption “Background – The Company’s Securities” is incorporated herein by reference. (d) Dividends. The information set forth in the Information Statement under the caption “Background – The Company’s Securities” is incorporated herein by reference. (e) Prior Public Offerings. None. (f) Prior Stock Purchases. The information set forth in the Information Statement under the caption “Background – Security Ownership of Certain Beneficial Owners and Management” is incorporated herein by reference. Item 3.Identity and Background of Filing Persons. (a) Name and Address. The information set forth in the Information Statement under the caption “Background – The Filing Persons” is incorporated herein by reference. (b) Business and Background of Entities. The information set forth in the Information Statement under the caption “Background – The Filing Persons” is incorporated herein by reference. (c)
